As filed with the Securities and Exchange Commission on April 1, 2015. Registration No. 333-193058 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 7 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRINCIPAL SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) 27-3096175 (I.R.S. Employer Identification No.) 2700 Fairmount Dallas, Texas 75201 (855) 774-7799 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Michael Gorton Chief Executive Officer 2700 Fairmount Dallas, Texas 75201 (855) 774-7799 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Copies to: Quentin Faust Joe Hoffman Andrews Kurth LLP 1717 Main Street #3700 Dallas, TX 75201 Phone: ( ) 659-4400 Fax: ( ) 659-4401 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large Accelerated filer☐ Accelerated Filer☐ Non-Accelerated filer☐ Smaller reporting company☒ The Registrant hereby amends its Registration Statement, on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED APRIL 1 , 2015 PRINCIPAL SOLAR, INC. RESALE OF The selling stockholders listed herein under "Plan of Distribution and Selling Stockholders" may offer and sell up to 3,217,870 shares of the common stock ofPrincipal Solar, Inc. (the “ Company
